Citation Nr: 0720363	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  96-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of left 
iliac crest fracture.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of left 
hip injury.

3.  Entitlement to service connection for muscle strain of 
groin region (on a secondary basis).


REPRESENTATION

Appellant represented by:	Candace Des-Armo, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1984.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2004, the Board denied the claim to reopen for service 
connection for residuals of iliac crest fracture and the 
claim for service connection for muscle strain of the groin 
region.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (CAVC).

In November 2006, the CAVC issued a Memorandum Decision, 
wherein the Board's March 5, 2004, decision was affirmed as 
to the denial of direct service connection for muscle strain 
of the groin region, and set aside as to the denial of 
service connection for muscle strain of the groin region as 
secondary to the crest fracture and the determination that 
new and material evidence had not been submitted to reopen a 
claim for service connection for residuals of left iliac 
crest fracture, and those matters were remanded for further 
adjudication.  Further, the Board's finding that the 
veteran's December 1994 statement in support of claim did not 
constitute a notice of disagreement was reversed.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA's duty to assist claimants in the development of their 
claims includes the duty to obtain information or evidence in 
the custody of a Federal department or agency.  
The CAVC decision notes that, in a December 1994 statement in 
support of claim, the veteran cited treatment at "VA OPC" 
in El Paso in December 1984.  Records for this treatment date 
should be requested and, if found, associated with the claims 
folder.

Also, VA's duty to assist includes obtaining medical 
examinations and opinions where necessary.  The CAVC remanded 
to VA for further adjudication the claim for secondary 
service connection for muscle strain of the groin region.  
Specifically, the CAVC remanded the question of whether the 
veteran's claimed groin injury is secondary to the 
aggravation of his hip injury.  See Memorandum Decision at 8.  
Therefore, the Board finds it appropriate to obtain a medical 
opinion.

The AOJ must review the order of the court.

Accordingly, the case is REMANDED for the following action:

1.  El Paso VA outpatient treatment 
reports dated December 1984 should be 
requested and associated with the claims 
folder.  If no treatment reports for this 
date are found, this should be documented 
for the record in the claims folder.

2.  A medical opinion from an orthopedic 
specialist should be obtained that 
addresses the following questions:
A.  Did the veteran clearly and 
unmistakably have a fractured iliac 
crest prior to service?  Is there 
evidence of increased pathology of the 
fractured iliac crest in service?
B.  Is there a relationship between 
left iliac crest fracture and the 
November 1984 diagnosis for 
"ligamentous strain" of the left hip 
and pelvis?
C.  Did "ligamentous strain" diagnosed 
in November 1984 arise independent of 
the iliac crest fracture?
D.  Is there a relationship between the 
left iliac crest fracture and the July 
1985 x-ray findings for myositis 
ossificans lateral to the left 
acetabulum, or did it arise 
independently?  Explain and indicate 
whether it is natural progression of 
the left iliac crest fracture.
D.  Is there any relationship between 
the muscle strain of the groin region 
and the iliac crest fracture?

The claims folder should be carefully and 
thoroughly reviewed by the physician.  A 
complete rationale for all opinions must 
be provided.

3.  The AOJ must review the Order of the 
Court to include the determination as to 
when the Notice of Disagreement was 
received.  A determination should be 
prepared that reflects and ongoing appeal 
and which evidence must be considered in 
determining whether there is new and 
material evidence.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



